           Case 3:20-cv-00516-VAB Document 36 Filed 04/24/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
         Plaintiff                                §
                                                  §
v.                                                §           CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON                                §
                                                  §           APRIL 24, 2020
         Defendant.                               §

     NOTICE IN RESPONSE TO COURT’S ORDER OF APRIL 22, 2020 (ECF NO. 31)

         The undersigned counsel for plaintiff Oliver Luck, in response to the Court’s Order of

April 22, 2020 (ECF No. 31), hereby informs the Court that they conferred with defendant’s

counsel (specifically, Attorneys Jerry S. McDevitt and Curtis B. Krasik of K&L Gates LLP, and

Jeffrey P. Mueller of Day Pitney LLP) on April 24, 2020. The defendant respectfully submits

that a telephonic status conference regarding plaintiff’s application is premature until the

defendant files an answer or motion addressed to the Complaint. Nevertheless, if the Court

decides to proceed with a telephonic status conference at this time, all counsel are available on

the following dates for a telephonic status conference with the Court:

        Tuesday, April 28, 2020, except from 11:30 a.m. to 12:30 p.m. EDT and 1:00 p.m. to

         2:00 p.m. EDT

        Wednesday, April 29, 2020, except from 11:00 a.m. to 12:00 p.m. EDT and 1:00 p.m. to

         2:00 p.m. EDT

        Friday, May 1, 2020

        Monday, May 4, 2020, except from 2:30 p.m. to 4:30 p.m. EDT

        Wednesday, May 6, 2020

        Thursday, May 7, 2020
      Case 3:20-cv-00516-VAB Document 36 Filed 04/24/20 Page 2 of 2



   Friday, May 8, 2020




                                  Respectfully submitted,

                                  PLAINTIFF OLIVER LUCK

                                   /s/ Andrew M. Zeitlin
                                  Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                  Joette Katz (Fed Bar No. ct30935)
                                  SHIPMAN & GOODWIN LLP
                                  300 Atlantic Street
                                  Stamford, CT 06901
                                  Telephone: (203) 324-8100
                                  Facsimile: (203) 324-8199
                                  Email: azeitlin@goodwin.com
                                  Email: jkatz@goodwin.com

                                  AND

                                   /s/ Paul J. Dobrowski
                                  Paul J. Dobrowski (phv10563)
                                  Vanessa L. Pierce (phv10561)
                                  DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                  4061 Washington Avenue, Suite 200
                                  Houston, Texas 77007
                                  Telephone: (713) 659-2900
                                  Facsimile: (713) 659-2908
                                  Email: pjd@doblaw.com
                                  Email: vpierce@doblaw.com

                                  HIS ATTORNEYS




                                    2
